Citation Nr: 1437345	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to initial compensable rating for a right inguinal hernia, status post herniorrhaphy, with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1961 through September 1966. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for a right inguinal hernia, status post herniorrhaphy, with residual scar.  In his November 2011 Substantive Appeal, the Veteran indicated that he had recently undergone treatment at Holy Cross Hospital.  The record also reflects that the Veteran treated with L.B., M.D., however complete treatment records form this physician have not been obtained.  Review of the record does not indicate that potentially pertinent records relating to this treatment have been obtained.  Therefore, remand is required in order for these records to be obtained by VA and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment for the claimed right inguinal hernia, status post herniorrhaphy.  This request should include, but not be limited to, the treatment records from Holy Cross Hospital and L.B., M.D.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  

Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them to VA.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


